Citation Nr: 1521735	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-12 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lumbago.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to a rating in excess of 40 percent for residuals of a herniated intervertebral disc, to include radiculopathy of the lower extremities.

4.  Entitlement to a rating in excess of 20 percent for left peroneal motor neuropathy.

5.  Entitlement to a rating in excess of 10 percent for right peroneal motor neuropathy.

6.  Entitlement to a compensable left ear hearing loss prior to July 14, 2009, and a compensable evaluation for bilateral hearing loss from that date.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for tinnitus and insomnia/sleep disorder, and to a total rating based on individual unemployability due to service-connected disability (TDIU) were addressed in statements of the case issued in March 2013.  A September 2013 rating decision granted service connection for tinnitus and for a mood disorder with symptoms of insomnia/sleep disorder, and the claim for a TDIU.  This decision, accordingly, is limited to the issues set forth above.

The issues of service connection for lumbago and erectile dysfunction, and increased ratings for the Veteran's low back disability with bilateral peroneal motor neuropathy are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action on his part is required.  



FINDINGS OF FACT

1.  Prior to July 14, 2009, the Veteran had Level I hearing in the left ear.  He had a right ear hearing loss disability.

2.  From July 14, 2009, the Veteran has Level I hearing in each ear.


CONCLUSIONS OF LAW

1.  A compensable rating for left ear hearing loss prior to July 14, 2009 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 Diagnostic Code 6100 (2014).

2.  A compensable rating for bilateral hearing loss from July 14, 2009 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in September 2008 and September 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's pertinent VA medical records have been secured.  He was afforded VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA audiometric examination in October 2008, the Veteran complained of difficulty understanding speech at times.  He stated he had to turn the volume up on the television to understand what was being said.  An audiometric test disclosed that the hearing threshold levels in decibels in the right ear were 15, 25, 60 and 60 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 30, 60 and 60.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

The Veteran was again afforded an audiometric examination by the VA in May 2010.  He reported difficulty understanding in group settings and television dialogue.  An audiometric test disclosed that the hearing threshold levels in decibels in the right ear were 15, 25, 65 and 60 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 20, 30, 60 and 60.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnosis was bilateral sensorineural hearing loss.  It was indicated the Veteran's hearing loss had no significant effects on his occupation.

On VA audiometric examination in November 2012, the hearing threshold levels in decibels in the right ear were 10, 20, 65 and 70 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 30, 65 and 65.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  The diagnosis was sensorineural hearing loss in each ear.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under those criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Compensation is payable for combinations of hearing loss in one ear service-connected and nonservice-connected hearing loss in the other ear as if both disabilities were service connected, provided the service connected hearing loss is compensable to a degree of 10 percent or more (i.e., Level X or XI) and the nonservice-connected hearing loss is not the result of the Veteran's own willful misconduct and meets the criteria 38 C.F.R. § 3.385.  38 C.F.R. § 3.383(a)(3).

The Board notes that the Veteran's file is a rebuilt claims folder.  The record shows that service connection had been established only for hearing loss in the left ear, evaluated as noncompensable.  The Veteran filed a claim for an increased rating for left ear hearing loss in July 2008, and this was denied by the RO in a June 2009 rating decision.  He subsequently filed a claim for service connection for hearing loss in the right ear and this was ultimately granted by the RO in a March 2013 rating decision.  A noncompensable rating for bilateral hearing loss was assigned effective July 14, 2009.  Under the circumstances, the Board will consider the Veteran's claim for a compensable rating for hearing loss in the left ear prior to July 14, 2009, and the claim for a compensable rating for bilateral hearing loss from July 14, 2009.

The Board will initially address the claim for a compensable rating for left ear hearing loss prior to July 14, 2009.  Prior to July 14, 2009, because the Veteran's left ear hearing loss was not Level X or Level XI (i.e., compensable to 10 percent or more), the provisions of 38 C.F.R. § 3.383 do not apply, and the nonservice connected hearing loss, although meeting 38 C.F.R. § 3.385 criteria, do not apply.  Accordingly, in determining the rating for the left ear hearing loss prior to July 14, 2009, the right ear is assigned hearing acuity Level I.

Applying 38 C.F.R. § 4.85 Table VI to the findings on the October 2008 VA audiometric examination establishes that the Veteran had Level I hearing acuity in the left ear.  Under Table VII, when hearing loss in one ear is Level I and in the other (nonservice-connected) ear Level I, a noncompensable rating is to be assigned.

Similarly, the findings on the May 2010 and November 2012 VA audiometric examinations establish that the Veteran has Level I hearing in each ear.  Since the hearing loss in each ear is Level I, this results in a noncompensable evaluation for the Veteran's bilateral hearing loss.  

The Board finds the examinations to have been adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiners specifically commented on the functional impairment that results from the hearing loss shown (difficulty hearing, which is encompassed by the rating currently assigned).  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board notes that while the Veteran is competent to observe he has difficulty hearing, he is not competent to establish the level of his hearing loss.  The Board has considered whether the Veteran may be entitled to an extraschedular ratings pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic code contemplates the Veteran's claimed symptoms of difficulty hearing.  As the rating criteria are considered adequate, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

A compensable rating for hearing loss in the left ear prior to July 14, 2009 is denied.

A compensable rating for bilateral hearing loss from July 14, 2009 is denied.


REMAND

The Veteran asserts that service connection is warranted for lumbago and erectile dysfunction, and that a higher rating should be assigned for his service-connected low back disability, to include peroneal motor neuropathy of each lower extremity.  

The June 1974 service separation examination shows that the spine was evaluated as normal.  It was noted the Veteran had a scar over L4-5, and the physician's summary shows a history of left L4-5 discectomy. 

Service connection was in effect for residuals of a herniated intervertebral disc, status post removal of herniated nucleus pulposus L4-5.  A June 2009 rating decision included radiculopathy of both lower extremities, and continued the 40 percent rating then in effect.  A September 2013 rating decision found clear and unmistakable error (CUE) in the failure to assign a temporary total rating under 38 C.F.R. § 4.30 (2014) for the period from April 29, 2010, through June 30, 2010.  This decision also found CUE in the failure to assign separate compensable ratings for peroneal motor neuropathy of each lower extremity.  A 40 percent evaluation was assigned for residuals of a herniated intervertebral disc; a 20 percent rating was assigned for left peroneal motor neuropathy, and a 10 percent rating was assigned for right peroneal motor neuropathy.  Each of these ratings was effective July 1, 2010.  

VA outpatient treatment records show that lumbago was included on a problem list in February 2008.  A laminectomy was performed at a private facility in April 2010.  The Veteran was afforded a VA spine examination about two weeks later.  This is the most recent VA examination of the spine.  The Veteran has argued, in essence, that his low back disability has increased in severity since then.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2014), a VA examination will be authorized where there is a possibility of a valid claim.

With respect to the claim for service connection for erectile dysfunction, the Board notes that following the May 2010 VA genitourinary examination, the examiner opined that the Veteran's erectile dysfunction was not caused by or the result of his service-connected low back disability.  He explained that the Veteran had a low testosterone level which causes erectile dysfunction.  It is significant to point out that claims for secondary service connection must consider both direct causation and whether the service-connected disability aggravated the claimed disorders.  The opinion in this case only addressed causation.  In this case, the Veteran asserts that his erectile dysfunction is related to his service-connected low back disability, to include the medication he takes for it.  This was not addressed at the time of the VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Please ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for erectile dysfunction since his discharge from service, and for his low back disability since 2008, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Then, secure complete clinical records of any VA and private evaluations and treatment that are not currently associated with the record on appeal.

2.  Please arrange for a VA examination to determine the nature and etiology of the Veteran's lumbago, and the current severity of his service-connected residuals of a herniated intervertebral disc, to include peroneal motor neuropathy of each lower extremity.  

The examiner is requested to:

a. Provide an opinion concerning whether it is at least as likely as not 50 percent or higher probability) that any current lumbago is related to service or a service-connected disability.  The examiner should state what symptoms are attributable to the herniated intervertebral disc and which are due to lumbago.  If it is not possible to distinguish between the two, the examiner should so state; and

b. Assess the current severity of the service-connected residuals of a herniated intervertebral disc, to include peroneal motor neuropathy of each lower extremity.    

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

3.  Please arrange for a VA genitourinary examination to determine the nature and etiology of the Veteran's erectile dysfunction.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that any current erectile dysfunction was aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's service-connected low back disability, to include any medication for it.

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

4.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


